Order entered March 25, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-00100-CV

    IN RE ELDA TELLE , ELAINE BOSCH, CAITLIN DICKEY AND
            CHICAGO TITLE OF TEXAS, LLC, Relators

          Original Proceeding from the 471st Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 471-01185-2021

                                    ORDER
               Before Justices Osborne, Partida-Kipness, and Smith

      Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus without prejudice to relators’ refiling a petition compliant with

Texas Rule of Appellate Procedure 52.



                                          /Craig Smith/
                                          CRAIG SMITH
                                          JUSTICE